PER CURIAM.
This is an appeal from a conviction and sentence for conspiracy to commit an offense against the United States and .to defraud the United States in connection with the acquisition and possession of genuine and counterfeit ration coupons. The only point pressed on appeal is that the evidence was not sufficient to warrant a conviction; but a careful examination of the record convinces us that there was ample evidence of the existence of the conspiracy charged in the indictment and that appellant Kushner was a party thereto. There is no point in reciting the evidence. While circumstantial, it leaves no doubt as to Kushner’s connection with the conspiracy, the existence of which was established beyond peradventure.
Affirmed.